Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (9513514).

Regarding claim 10, Chen teaches a display device comprising: 
a flexible base material (126) having a display area (104) provided with a plurality of pixels and a component mounting area (area 105 includes area 115 which is an OLB) where a component is mounted; 3Application No. 16/364,939 Reply to the Office Action of July 23, 2020 
a resin layer (120) which covers at least a part of the component mounting area (see fig. 1A and 1B) of the base material and is not located in the display area; and 
a damming part (140 and 142) which is provided on the component mounting area of the base material, wherein the resin layer is located between the display area and the damming part, and an outer periphery of the resin layer contacts a lateral surface of the damming part (see fig. 1A and 1B).  
Regarding claim 11, Chen teaches a display device according to Claim 10, wherein the component mounting area includes a bendable area positioned on its side on which the display area is positioned, and the resin layer covers the bendable area (the layer 126 is flexible and is this “bendable”).  
Regarding claim 12, Chen teaches a display device according to Claim 10, wherein the resin layer covers at least a part of a component mounted on the component mounting area.  
Regarding claim 13, Chen teaches a display device according to Claim 10, wherein the damming part includes a resin material (Chen teaches spacer wall can be composed of a positive or negative resist).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHen as applied to claim 10 above, and further in view of Yamazaki ()20140014960 .
Regarding claim 14, Chen teaches a display device according to Claim 10.
Chen fails to teach:
the damming part has a pair of projecting line parts which are formed at a predetermined interval along a first direction, and a bank to fill an area between the pair of projecting line parts
Yamazaiki teaches damning parts and banks in order to seal/cut off parts of the device. This ensure proper sealing of various materials, as well as sealing from the surrounding environment.

Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALEB E. HENRY
Examiner
Art Unit 2894



/CALEB E HENRY/Primary Examiner, Art Unit 2894